Title: From James Madison to Francis Baring & Co. (Abstract), 10 April 1805
From: Madison, James
To: Francis Baring & Co.


10 April 1805, Department of State. “As it is not improbable, that attempts will be made by unauthorized persons to obtain part of the sum of £3043.13.10 received by Mr Erving from the British Government in the case of the Olive Branch, Vanleuvanigh, Master, and as it is affected by several considerations of a peculiar nature, I have to request you to pay no part of the award upon it to any person or persons without a special authority from this Department to receive it.”
 